The opinion of the court was delivered, March 9th 1874, by
Agnew, C. J.
The opinion by Judge Thayer is such an ample discussion of the question in this ease that it is unnecessary to do *354more than affirm the judgment upon it. The case is distinguishable entirely from that of The City v. Gilmartin, 21 P. F. Smith 140. It was decided upon the ground of ageney, and it was therein expressly said : “ Thus a mere statement of the facts discloses the relation of principal and agent in reference to the city waterworks, and not that of ordinary corporation officers performing merely municipal functions.” This is plainly the distinction between the two cases, the police officers in the present case, having acted merely in their official character when arresting the plaintiff for a breach of- peace. In The United States v. Hart, 1 Peters’ C. O. R. 390, Judge Washington held, that driving a mail stage at a furious rate through the streets of Philadelphia, was a breach of the peace, and that; notwithstanding the Act of Congress against stopping the mails, a constable was authorized at common law, without a warrant, to prevent the peace from being broken, by arresting the driver.
Judgment affirmed.